Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 12/10/2021 has been entered.  Claims 1-6 remain(s) pending in the application.  Applicant's amendments to the Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 09/14/2021, hereinafter NFOA.

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-6 under 112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

Claim Interpretation
Claim 1 Ln 27-28 states the limitation “a data-acquisition determination part configured to determine whether or not the data has been acquired from the measurement part”.  
Claim 2 Ln 2-3 states the limitation “the data is not acquired when the data is not input at a predetermined timing”.  The examiner has interpreted the limitation to mean ‘the data is not acquired when the data is not input at a predetermined point in time
Claim 3 Ln 6-7 states the limitation “the predetermined timing is set within a predetermined time range, which includes a timing at which one of the measurement cycles ends”.  The examiner has interpreted the limitation to mean ‘the predetermined point in time is set within a predetermined time range, which includes at least one point in time that coincides with an end point of one of the measurement cycles. Stated another way, the predetermined timing (point in time) and the timing (end point of one of the measurement cycles) both fall within a predetermined time range together (and the former may be the latter, i.e., the predetermined timing may be an end point of one of the measurement cycles).  

Allowable Subject Matter
Claims 1-6 are allowed for the reasons indicated in the NFOA [0018].  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836. The examiner can normally be reached Monday-Friday 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW WIBLIN/Examiner, Art Unit 3745          

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745